Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-12, 17, 19, and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitations of Claims 1 and 19, reading: “an adapter having a box shape” are unclear.  From the figures, it appears that the adapter 30 is generally rectangular, with some extended parts extending from the generally rectangular body, making the shape semi rectangular.  The limitation reading “having a box shape” is unclear because boxes can come in many different shapes and sizes.  It appears that by this recitation Applicant is attempting to claim that the adapter is rectangular like in shape, since rectangular is a common shape for boxes and since the adapter appears to have a generally rectangular shape, with extensions 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 12, 19, 21-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20170120435, Palich et al., hereafter Palich in view of USPGPUB 20130130552, Ota.
Regarding Claim 1, Palich discloses a control and power module for powering a motor in a power tool comprising: a cutting machine (fig 1, miter saw 10) for cutting a workpiece (par 0052), comprising: a cutting machine body (combination of parts 20, 24) including a cutting blade (28), a motor (par 0055) configured to drive the cutting blade (par 0052 and 0055), and a motor housing (fig 7, motor housing 120) accommodating the motor (par 0070); and an adapter (adaptors 20A4 described in WO 2015/179318, White, par 0690 [which is incorporated by reference in Palich, at par. 0054 of Palich]) including a body holder (battery pack housing 338; par. 0690 of White) attached to the cutting machine body (par. 0054 of Palich), and a battery holder (portion of battery pack 20A4 which holds battery 380, per par. 0690 of White) in which a battery to power the motor is installable (White, par. 0690).

Ota discloses a Battery adapter, like the battery adapter which powers a handheld tool of the present invention and of the apparatus of Palich, and discloses that in such an assembly it is known and beneficial to have an adapted (fig 2, 20) the adapter have a box-shape (since the adapter is generally rectangular shaped, with extensions stemming from said rectangular shape) and including a body engagement surface (22d and 22c) that is adjacent to a surface (127d and 127c) of a cutting machine (10) body (12) that is not a surface of the motor housing (121), a body holder (see annotated fig 2 below) that extends from the body engagement surface (fig 2 and fig 3) and is attached to a part of the cutting machine body other than the motor housing (fig 1), a first surface (see annotated fig 2 below) substantially perpendicular to the body engagement surface (see annotated fig 2 below) and located at a first edge (see annotated fig 2 below) of the body engagement surface (see annotated fig 2 below), a positioning unit that extends from the first surface (see annotated fig 2 below) and positions 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palich by having the adapter having a box-shape and including a body engagement surface that is adjacent to a surface of the cutting machine body that is not a surface of the motor housing, a body holder that extends from the body engagement surface and is attached to a part of the cutting machine body other than the motor housing, a first surface substantially perpendicular to the body engagement surface and located at a first edge of the body engagement surface, a positioning unit that extends from the first surface and positions the adapter with respect to the motor housing, and a second surface substantially parallel to the first surface and located at a second edge of the body engagement surface, the second edge being opposite the first edge, and a battery holder that extends from the second surface and to which a battery to power the motor is installable in order to a plurality of battery-connecting ports to be operated by a smaller number of batteries and thereby improve[e]ing the usability of the electric machine, as taught by Ota.
first rail (Palich fig. 7, rail 122) parallel to a longitudinal direction of the motor housing (fig 7), and the adapter (battery source, par 0096) is placed along the motor housing with the first rail (since Palich discloses that the battery/adaptor may be attached at slots [fig 15, 40] of Palich, which slots are shown to be adjacent to motor housing).
Regarding Claim 12, the Palich machine also comprises the battery (Palich, par. 0054).
Regarding Claim 19, the Palich tool can be placeable for use on a table or a floor (since its base can support the tool on a floor or on a table), the stationary tool comprising: a base (12) placeable on the table or the floor (since the base can be placed on any surface including tables or a floor); a tool body (20) supported on the base (fig 1); the tool body including a cutting blade (28), the motor (par 0055) configured to drive the cutting blade, and a motor housing accommodating the motor (par 0055); and an adapter ((adaptors 20A4 described in WO 2015/179318, White, par 0690 [which is incorporated by reference in Palich, at par. 0054 of Palich]) having a box shape (since it is substantially rectangular) attached to the tool body (par 0054 where it is noted that the body can support a battery pack or adaptor), the adapter including  a body engagement surface that is adjacent to a surface of the tool blade that is not a surface of the motor housing, a body holder (portion of the adapter which attaches to the body of the said housing) attached to the tool body, and a battery holder in which a battery to power a motor is installable (adaptors 20A4 described in WO 2015/179318, White, par 0690 [which is incorporated by reference in Palich, at par. 0054 of Palich]) including a body holder (battery pack housing 338; par. 0690 of White) attached to the cutting machine body [par. 0054 of Palich]).

Ota discloses a Battery adapter, like the battery adapter which powers a handheld tool of the present invention and of the apparatus of Palich, and discloses that in such an assembly it is known and beneficial to have an adapted (fig 2, 20) the adapter have a box-shape (since the adapter is generally rectangular shaped, with extensions stemming from said rectangular shape) and including a body engagement surface (22d and 22c) that is adjacent to a surface (127d and 127c) of a cutting machine (10) body (12) that is not a surface of the motor housing (121), a body holder (see annotated fig 2 below) that extends from the body engagement surface (fig 2 and fig 3) and is attached to a part of the cutting machine body other than the motor housing (fig 1), a first surface (see annotated fig 2 below) substantially perpendicular to the body engagement surface (see annotated fig 2 below) and located at a first edge (see annotated fig 2 below) of the body engagement surface (see annotated fig 2 below), a positioning unit that extends from the first surface (see annotated fig 2 below) and positions 

    PNG
    media_image1.png
    855
    783
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palich by having the adapter having a box-shape and including a body engagement surface that is adjacent to a surface of the cutting machine body that is not a surface of the motor housing, a body holder that extends from the body 
Regarding Claim 21, the Palich motor housing (battery pack interface 418, of tool 20, which is part of the motor housing thereof since it is connected to the tool at the motor to power the motor; all of which is/are described in WO 2015/179318, White, par 0690 [which is incorporated by reference in Palich, at par. 0054 of Palich]) and the motor housing/battery pack interface (418) of the tool (20) includes a pair of first rails (rail portions of housing part 418 which correspond with rails 422 of the adapter as described in par 0730 of White), and the adapter (416) includes a second rail (422) to be fitted into the pair of the first rails (per par 730) with a clearance (as is inhering in a releasable fit as described in par 0730).
Regarding Claim 22, the second rail of Palich/White has a T-shaped cross section (fig 34), and the second rail includes a standing portion (portion between the rails) arranged between the pair of the first rails (fig 34).
Regarding Claim 23, the adapter (416) includes a pair of second rails (fig 34 of White, rails 424) parallel to a longitudinal direction of the adapter (fig 34), and the first rail (which can 
Regarding Claim 24, the first rail Palich/White has a T-shaped cross section (fig 34), and the first rail includes a standing portion (portion between the rails) arranged between the pair of the second rails (fig 37).
Regarding Claim 27, the Palich/White positioning unit is attachable to the motor housing (annotated fig 2 shown above). 

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Palich in view of Ota and further in view of USPN 6082084, Reimers et al., hereafter Reimers and USPGPUB 20140215839, Abe et al., hereafter Abe.
Regarding Claims 5 and 17 the Palich assembly modified by Ota discloses all the limitations of Claims 1-4 as discussed above.
Modified Palich lacks the adapter including a controller configured to determine a voltage of the battery and control the motor. 
Reimers discloses an electric riding mower, which is an electrically powered cutting tool like that of the present invention, and discloses that in such a battery powered device it is known to include a controller configured to determine a voltage of the battery and control the motor (col. 8, lines 35-50) in order to control a motor thereof to cut at a desired level and cause proper operation of the tool (col. 3, lines 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palich by including the tool further comprising a controller configured to determine a voltage of the battery and control the motor in order to 
Modifiefd Palich also lacks a terminal unit electrically connected to the motor through a lead wire.
Abe discloses an electrically powered cutting tool, like that of the present invention, and discloses that in such an assembly it is known to include a terminal unit electrically connected to the motor through a lead wire (par 0027), in order to supply power to a motor in a controlled manner (par 0027 and par 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palich by including the tool further comprising a terminal unit electrically connected to the motor through a lead wire in order to supply power to a motor in a controlled manner, as taught by Abe.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Palich in view of Ota and further in view of USPGPUB 20180331402, Inoue. 
Regarding Claims 6-8, the Palich assembly modified by Ota discloses all the limitations of Claims 1 and 2 as discussed above.
Palich also discloses the motor housing thereof including a fan rotatable to blow air for cooling the motor.
Modified Palich lacks a first ventilation hole through which the air blown by the motor fan passes, and the adapter has a second ventilation hole communicating with the first ventilation hole (per Claims 6 and 18), wherein the motor housing includes a first ventilation 
Inoue discloses control module assembly to power a motor driven tool (par 0097) and discloses that in such a tool it is known to include a fan to cool a battery pack assembly (par 0097) and it includes the battery pack assembly including a first ventilation hole (“third fan” in par 0113) through which the air blown by the motor fan passes (par 0113), and the adapter has a second ventilation hole (“fourth fan” in par 0113) communicating with the first ventilation hole (par 0113), wherein the motor/fan housing (connection frame 10) includes a first ventilation part having the first ventilation hole (par 0109), and the adapter includes the second ventilation hole and a second ventilation part into which the first ventilation part is fitted, and wherein the first ventilation part and the second ventilation part cooperate with each other to position the adapter with respect to the motor housing (0109), in order to cool the battery packs to better control the power to the motor (0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palich by including the tool further comprising a first ventilation hole through which the air blown by the motor fan passes, and the adapter has a second ventilation hole communicating with the first ventilation hole, wherein the motor housing includes a first ventilation part having the first ventilation hole, and the adapter includes the second ventilation hole and a second ventilation part into which the first ventilation part is fitted, and wherein the first ventilation part and the second ventilation part .

Claims 9 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Palich in view of Ota and further over USPN 3873862, Butler, and USPGPUB 20080311795, Brotto et al. (hereafter Brotto).
Regarding Claims 9 and 25-26, the Palich assembly modified by ota discloses all the limitations of Claim 1 and Claim 4 as discussed above.
Palich also discloses the cutting machine body including a cutting blade cover covering the cutting blades (cover attached to handle 30, which cover covers the blade 28), and a handle grippable by a user (30, par 0052).
Modified Palich lacks the handle thereof comprising a right handle part and a left handle part that are combinable and horizontally symmetrical, and held together by screws.
Butler discloses a rotary saw tool like the motor powered tool of the present invention, and discloses that in such a tool it is known to include a handle (20) comprising a right handle part (fig 2, 120) and a left handle part (122) that are combinable and horizontally symmetrical (fig 2) where said parts are held together by screws (138) in order to make the parts thereof “more easily accessible for cleaning, repair or replacement purposes” (Butler, col. 5, lines 1-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palich by including the tool further comprising a the handle thereof comprise a right handle part and a left handle part that are combinable and 
Palich also discloses the motor housing, and the adapter being fastened to the cutting blade cover (fig 1).
Palich lacks said parts being fastened to the cover via a plurality of screws.
Brotto discloses motor operated cutting tool like the motor operated cutting of the present invention, and discloses that in such a tool it is known to include the adapter and housing thereof being fastened to the housing/cover of the tool with a plurality of screws (par 0026) in order to releasably attach said cover to the housing (par 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palich by including the tool further comprising the motor housing, and the adapter being fastened to the cutting blade cover with a plurality of screws in order to releasably attach said cover to the housing as taught by Brotto.
Palich also lacks the screws that attach the handle parts to one another and the screws that screw the adaptor to the housing being placed parallel to each other. 
Examiner notes that placement and orientation of the screws to attach one part of an assembly to another part of an assembly, absent a statement of criticality, is considered a rearrangement of parts and is in the realm of obvious design choice when such rearrangement does not affect the operation of the device (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  In this case, it would be within the realm of one of ordinary skill in the art to decide where the best placement and what the best orientation of screws would be to attach the adaptor and motor housing to the Palich 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palich by including the tool further comprising the plurality of screws that attach the handle parts to one another and the screws that screw the motor housing and adaptor to the housing being parallel to each other since such a configuration would be an obvious design consideration within the realm of one of ordinary skill in the art.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Palich in view Ota and further in view of USPN 9660497, Ladd.
Regarding Claims 10-11, the Palich assembly as modified by Ota discloses all the limitations of Claim 1 as discussed above.
Palich lacks the adapter assembly including a first adapter including a first battery holder in which a first battery with a first size is installable, and a second adapter including a second battery holder in which a second battery with a second size is installable, and the first adapter or the second adapter is selectively attachable to the cutting machine body, wherein per Claim 
Ladd discloses a battery powered motorized tool of the present invention, and discloses that in such a tool it is known to include a first adapter (800) assembly including a first battery holder (portion which holds battery 310) in which a first battery with a first size is installable (col. 6, lines 35-60), and a second adapter (800) including a second battery holder (portion which holds battery 310) in which a second battery with a second size is installable (col. 6, lines 35-60), the first adapter or the second adapter being selectively attachable to the cutting machine body (col. 6, lines 35-60), wherein the first adapter includes a body holder attached to the machine body, and the second adapter includes a body holder with the same shape as the body holder of the first adapter (col. 6, lines 35-60),  in order to allow the battery holding adaptors be able to hold batteries of different configurations from different manufacturers, and thus save costs (col. 6, lines 35-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palich by including the tool further comprising an adapter assembly including a first adapter including a first battery holder in which a first battery with a first size is installable, and a second adapter including a second battery holder in which a second battery with a second size is installable, where the first adapter or the second adapter is selectively attachable to the cutting machine body, and wherein per Claim 11, the first adapter includes a body holder attached to the machine body, and the second adapter includes a body holder with the same shape as the body holder of the first adapter, in order to allow the battery .
Response to Arguments
Applicant’s arguments, see remarks, filed 2/24/21, with respect to the rejection(s) of claim(s) 1, 4-12, 17, and 19, and newly added claims 21-27 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Palich and Ota.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPNs/USPGPUBs US-20130051104-A1 US-D616817-S each disclose adapters that show the state of the art in that technology.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/11/2021